J-A30017-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

BERNARD G. SHERO

                            Appellant                 No. 2164 EDA 2013


             Appeal from the Judgment of Sentence June 12, 2013
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0003529-2011


BEFORE: LAZARUS, J., MUNDY, J., and PLATT, J.*

MEMORANDUM BY MUNDY, J.:                              FILED MARCH 24, 2015

        Appellant, Bernard G. Shero, appeals from the June 12, 2013

aggregate judgment of sentence of eight to 16 years’ imprisonment,

followed by five years’ probation, after he was found guilty of one count

each of rape of a child, involuntary deviate sexual intercourse (IDSI),

endangering the welfare of a child (EWOC), corruption of minors, and

indecent assault.1 After careful review, we affirm.

        The trial court summarized the relevant facts and procedural history of

this case as follows.


____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
  18 Pa.C.S.A. §§ 3121(c), 3123(b), 4304(a)(1), 6301(a)(1)(i), and
3126(a)(7), respectively.
J-A30017-14


          The victim’s parents, J.G. (hereinafter “Father”) and
          S.G. (hereinafter “Mother”) married in 1981 and had
          two sons, J.G., Jr. (hereinafter “Brother”) and the
          victim “D.G.” The victim and his family resided in
          the northeast section of Philadelphia. Father was a
          police sergeant, and Mother was a nurse. Both
          parents had attended Catholic school and wanted to
          provide their sons with a similar education. They
          enrolled D.G. and Brother at St. Jerome’s School, the
          Archdiocese parochial school located within walking
          distance of their home.

                 D.G. began attending St. Jerome’s School in
          kindergarten. Physically, D.G. was small for his age.
          Despite this, D.G. was very active in school sports
          and he participated in many extra-curricular
          activities at St. Jerome’s, including serving as altar
          boy. Mother recalled that D.G. was an active and
          rambunctious young boy.         D.G.’s classmate and
          fellow altar boy, [J.S.P.], remembered D.G. as a
          “happy kid [who] was always joking.”

                 When D.G. was in seventh and eighth grades
          at St. Jerome’s, however, some of his friends noticed
          a marked change in D.G.’s demeanor. According to
          [J.S.P.], D.G. became “real dark,” and secluded
          himself from everybody.         Another friend and
          classmate, [R.B.], confirmed this change in D.G.’s
          personality, testifying that D.G. became a “loner”
          and “did not talk to too many people.” During this
          same time period, D.G. complained of testicular pain.
          D.G. was examined by a pediatrician and a urologist
          but the cause of the pain was never determined.
          According to Mother, around this time D.G.’s appetite
          diminished and he lost weight. Defense witnesses,
          including St. Jerome’s teachers, testified that they
          did not recall any change in D.G.’s behavior.

                After graduating from St. Jerome’s, D.G.
          attended Archbishop Ryan High School where his
          behavior quickly spiraled out of control.   D.G.
          became a heavy drug abuser and was expelled from
          Archbishop Ryan for possession of drugs and
          weapons. After his expulsion, D.G. attended the

                                  -2-
J-A30017-14


          International Christian High School where he became
          good friends with fellow student [L.H.]. Early in their
          friendship, D.G. and [L.H.] were socializing in D.G.’s
          basement when D.G. confided to [L.H.] that two
          priests and a teacher had sex with him when he was
          in the 5th and 6th grades. [L.H.] was stunned by
          this revelation, but D.G. did not want to discuss
          further details of the incident at that time.

                [L.H.] testified that there was a teacher at the
          International Christian High School whom neither he
          nor D.G. liked because the teacher was “really
          touchy, feely” and because of “weird vibes that came
          from him all the time, weird sexual-type vibes.”
          Shortly after the conversation in D.G.’s basement,
          D.G. and [L.H.] were in a classroom at school when
          the teacher exhibited what they deemed “creepy”
          behavior. On this occasion, D.G. again mentioned
          the prior sexual abuse to [L.H.].

                 D.G.’s high school years were a nightmare for
          D.G. and his parents. According to Mother, D.G. cut
          his wrists, drew images of a gun to his head, and
          wrote suicide notes. He obtained psychiatric help at
          an in-patient psychiatric facility, but the treatment
          did not help and “things continued to get worse and
          worse.”     D.G.’s drug addiction worsened as he
          continued to use drugs including marijuana,
          Percocet, Oxycontin, LSD, and ultimately became a
          “full blown heroin addict.” Over the years, D.G. was
          treated at over twenty drug rehabilitation clinics.
          During this same time period D.G. was arrested
          several times for offenses including retail theft and
          possession of drug paraphernalia.         D.G.’s most
          recent arrest for possession of heroin occurred in
          November 2011.

                D.G.’s parents could not understand the
          complete change in their son’s behavior and
          personality and became concerned that there were
          serious issues at the root of the problem. Mother
          and Father pleaded with D.G. to open up to them but
          D.G. refused. When D.G. was eighteen or nineteen
          years old, however, he suddenly confessed to his

                                   -3-
J-A30017-14


          parents that a priest had sexually abused him. After
          that revelation, D.G. immediately “shut down” again
          and refused to discuss it further with his parents. It
          was apparent to Mother and Father that D.G. was
          not ready or willing to reveal his entire story. Out of
          concern for D.G.’s fragile and agitated state, and
          fearing that he would disappear and overdose on
          drugs, Mother and Father decided not to report this
          revelation to the police.

                 The underlying issues driving D.G.’s self-
          destructive behavior finally began to emerge in detail
          in January 2009, when D.G. was approximately 20
          years old. While undergoing treatment for his heroin
          addiction at a drug rehabilitation facility called SOAR,
          D.G. broke down during a group therapy session and
          revealed to his drug counselor the fact that he had
          been sexually abused while a young student at St.
          Jerome’s.       On January 30, 2009, with the
          encouragement of his drug treatment counselor,
          D.G. called the Philadelphia Archdiocese hotline to
          officially report the abuse. That day, D.G. spoke
          with Louise Hagner, the victim assistance coordinator
          for the Archdiocese.        Hagner’s duties included
          receiving reports from victims alleging sexual abuse
          and working to begin providing services to the
          victims.

                D.G.’s initial phone call to the Archdiocese
          hotline ultimately led to investigations by the
          Philadelphia District Attorney’s Office and Grand
          Jury.    These investigations brought to light the
          details of the sexual abuse of D.G. at the hands of
          Appellant, a lay teacher at St. Jerome’s, and two St.
          Jerome’s priests, Charles Engelhardt and Edward
          Avery. All three men were indicted and warrants
          were issued for their arrests.

                Appellant had agreed to surrender himself to
          police immediately following the issuance of his
          arrest warrant. When Appellant failed to surrender
          himself to authorities as planned, Police Detective
          Drew Snyder and other members of law enforcement
          went to Appellant’s apartment to apprehend him.

                                   -4-
J-A30017-14


          Detective Snyder found the Appellant in his home
          under the influence of what was described as
          sleeping pills.     During a search of Appellant’s
          apartment, no prescription bottle or other evidence
          was found to indicate what type of pills Appellant
          had taken. However, Detective Snyder found an
          envelope addressed to Appellant’s parents that
          contained a letter, a cashier’s check, and cash. This
          letter was determined to be a suicide note in which
          Appellant apologized to his parents for the “burden
          [his] situation” had caused. The letter also described
          the location of Appellant’s various assets and
          personal effects.        An ambulance transported
          Appellant to the hospital for medical treatment and
          observation. After a few hours of observation in the
          hospital’s emergency department, Appellant was
          released into police custody.

                 D.G.’s accounts of the sexual abuse committed
          by Appellant and the priests varied at different
          stages of the investigations. A large portion of the
          jury trial consisted of the defense presenting
          witnesses      and     evidence    highlighting     the
          inconsistencies and generally attacking D.G.’s
          credibility. The prosecution provided evidence and
          witnesses to account for the inconsistencies and
          corroborate D.G.’s allegations. The jury, as fact-
          finders    [sic],  ultimately   made     a   credibility
          determination in favor of D.G. and found Appellant
          guilty.    The following description of Appellant’s
          sexual abuse of D.G. reflects D.G.’s consistent sworn
          testimony before the Grand Jury and during the jury
          trial.

                 One afternoon during the spring of his 6th
          grade year, D.G. was serving school detention.
          Appellant was the detention supervisor that day and
          offered to give D.G. a ride home. D.G. got into the
          car with Appellant and told him where he lived.
          Appellant, however, drove in the opposite direction
          to a secluded parking lot in Pennypack Park in
          northeast Philadelphia. Appellant parked, and D.G.
          recalled that they “sat there and [Appellant] talked
          to [D.G.] for a minute” and asked if “[he] ‘messed’

                                   -5-
J-A30017-14


              with girls.” Appellant urged D.G. into the back seat
              of the car and Appellant joined him. Once in the
              backseat, Appellant started to rub D.G.’s back and
              undress him.     They both began to caress each
              other’s legs and genitals, and D.G. testified that
              Appellant had D.G. “give [him] a hand job.”
              Appellant next had D.G. perform oral sex on him and
              then attempted to have anal sex with D.G. D.G.
              screamed and struggled when Appellant attempted
              to have anal sex, at which point Appellant had D.G.
              continue to perform oral sex on him instead.
              Appellant ultimately ejaculated on the floor and
              demanded that D.G. get dressed, get out of the car,
              and walk home. No other incidents of sexual abuse
              occurred between Appellant and D.G. beyond this
              one incident.

Trial Court Opinion, 12/17/13, at 2-6 (internal citations and footnotes

omitted).

        On April 12, 2011, the Commonwealth filed an information, charging

Appellant with the above-mentioned offenses, as well as one count each of

aggravated indecent assault and criminal conspiracy.2 On January 14, 2013,

Appellant proceeded to a lengthy, joint jury trial with Charles Englehardt.3

At the conclusion of which, on January 30, 2013, the jury found Appellant

guilty of one count each of rape of a child, IDSI, EWOC, corruption of

minors, and indecent assault. The aggravated indecent assault charge was


____________________________________________
2
    18 Pa.C.S.A. §§ 3125(a)(7) and 903, respectively.
3
  Engelhardt’s appeal is currently pending before this Court at 2040 EDA
2013. As discussed infra, Avery pled guilty to certain charges in exchange
for a lighter sentence. Appellant agreed to be tried jointly with Engelhardt.
Commonwealth’s Brief at 5 n.2.



                                           -6-
J-A30017-14


nolle prossed, and the criminal conspiracy charge was quashed. On June 12,

2013, the trial court imposed an aggregate sentence of eight to 16 years’

imprisonment, followed by five years’ probation.4          On June 19, 2013,

Appellant filed a timely motion for modification of sentence, which the trial

court denied without a hearing on July 9, 2013. On July 11, 2013, Appellant

filed a timely notice of appeal.5

       On appeal, Appellant raises the following six issues for our review.

              I.     Did the trial court abuse its discretion in
                     allowing the Commonwealth to present
                     evidence of Appellant’s inappropriate behavior
                     with other school children?

              II.    Did the trial court abuse its discretion in
                     allowing the jury to hear a doctor testify that
                     the victim’s testicular pain was consistent with
                     sexual abuse?

              III.   Did the [trial] court abuse its discretion in
                     refusing to grant relief to [] Appellant from
                     claims of prosecutorial misconduct in the
                     [Commonwealth]’s closing speech to the jury?

              IV.    Did the trial court abuse its discretion in
                     allowing the [Commonwealth] to cross-
____________________________________________
4
  Specifically, the trial court sentenced Appellant to eight to 16 years’
imprisonment for rape of a child, eight to 16 years’ imprisonment for IDSI,
three-and-one-half to seven years’ imprisonment for EWOC, five years’
probation for corruption of minors, and five years’ probation for indecent
assault. The terms of imprisonment were to run concurrently to each other.
The two probationary terms were to run concurrently to each other, but
consecutive to the aggregate term of imprisonment.
5
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.



                                           -7-
J-A30017-14


                     examine Father Edward Avery with references
                     to other student victims in order to paint Avery
                     as a serial child offender and overcome Avery’s
                     denial of guilt as to D.G.?

              V.     Did the [trial] court abuse its discretion in
                     imposing a sentence of 8 to 16 [years’]
                     imprisonment upon Appellant?

              VI.    Should Appellant’s motion for remand to [the
                     trial] court based upon newly discovered
                     evidence be granted?

Appellant’s Brief at 3.        In Appellant’s supplemental brief, he raises the

following additional issue.6

              [Whether this] Court should remand this matter to
              the [trial court] to allow an evidentiary hearing
              because the prosecution denied him the due process
              of law to which [] Appellant was entitled under the
              federal and state constitutions by reason of the
              Commonwealth’s failure to inform his trial counsel
              that Judy Cruz-Ransom, whom we now know (from
              her deposition) had been interviewed by the
              prosecutors prior to the criminal trial, had provided
              information which was material and favorable to the
              defense, to wit, that the testimony provided by social
              worker Louise Hagner regarding her interview with
              complainant D.G. on January 30, 2009 was
              corroborated and confirmed by another witness, i.e.,
              Judy Cruz-Ransom[?]

Appellant’s Supplemental Brief at 4-5.           Appellant’s first, second, and fourth

issues pertain to the trial court’s evidentiary rulings during the trial.         We



____________________________________________
6
 On July 29, 2014, this Court accepted Appellant’s “Application … to Amend
Brief and Reproduced Record for Appellant” as a supplemental brief.
Superior Court Order, 7/29/14, at 1.



                                           -8-
J-A30017-14


begin by noting our well-settled standard of review regarding evidentiary

issues.

            The admissibility of evidence is at the discretion of
            the trial court and only a showing of an abuse of that
            discretion, and resulting prejudice, constitutes
            reversible error. An abuse of discretion is not merely
            an error of judgment, but is rather the overriding or
            misapplication of the law, or the exercise of
            judgment that is manifestly unreasonable, or the
            result of bias, prejudice, ill-will or partiality, as
            shown by the evidence of record. Furthermore, if in
            reaching a conclusion the trial court over-rides or
            misapplies the law, discretion is then abused and it is
            the duty of the appellate court to correct the error.

Commonwealth v. Fischere, 70 A.3d 1270, 1275 (Pa. Super. 2013) (en

banc) (internal quotation marks and citations omitted), appeal denied, 83
A.3d 167 (Pa. 2013).

      In his first issue, Appellant avers that the trial court abused its

discretion when it admitted evidence that “Appellant had engaged in

inappropriate behavior with other school children at the different schools

where he was a parochial school teacher.”         Appellant’s Brief at 11.       The

Commonwealth counters that said evidence became admissible when

Appellant “opened the door” by “put[ting] the issues of his relationship with

… other children and his reasons for leaving St. Jerome’s at issue[.]”

Commonwealth’s Brief at 13.

      Pennsylvania   Rule     of   Evidence   404(b)   governs   admissibility    of

evidence of prior bad acts.




                                       -9-
J-A30017-14


                       Generally, evidence of prior bad acts or
                 unrelated criminal activity is inadmissible to
                 show that a defendant acted in conformity with
                 those past acts or to show criminal propensity.
                 Pa.R.E. 404(b)(1). However, evidence of prior
                 bad acts may be admissible when offered to
                 prove some other relevant fact, such as
                 motive, opportunity, intent, preparation, plan,
                 knowledge, identity, and absence of mistake or
                 accident. [Id. at] 404(b)(2). In determining
                 whether evidence of other prior bad acts is
                 admissible, the trial court is obliged to balance
                 the probative value of such evidence against
                 its prejudicial impact.     Commonwealth v.
                 Powell, 956 A.2d 406, 419 (2008).

           [Commonwealth v. Sherwood, 982 A.2d 483, 497
           (Pa.   2009),    cert.  denied,    Sherwood      v.
           Pennsylvania, 559 U.S. 1111 (2010)].           The
           Commonwealth must prove beyond a reasonable
           doubt that a defendant has committed the particular
           crime of which he is accused, and it may not strip
           him of the presumption of innocence by proving that
           he    has    committed     other   criminal   acts.
           Commonwealth v. Stanley, 398 A.2d 631, 633
           ([Pa.]1979); Commonwealth v. Constant, 925
A.2d 810, 821 (Pa. Super. [2006]), appeal denied,
           932 A.2d 1285 (2007).

Commonwealth v. Ross, 57 A.3d 85, 98-99 (Pa. Super. 2012) (en banc)

(parallel citations omitted), appeal denied, 72 A.3d 603 (Pa. 2013).

     In this case, the Commonwealth filed a motion in limine seeking to

admit evidence at trial concerning Appellant’s alleged inappropriate behavior

towards other students at St. Jerome’s and other schools in which he was

employed as a teacher. The trial court denied the Commonwealth’s motion,

but with a caveat that said evidence would become admissible if Appellant

opened the door. Specifically, the evidence at issue was the following.

                                    - 10 -
J-A30017-14


                   Several examples of Appellant’s inappropriate
            behavior were presented to rebut, and possibly
            explain why students may have harassed Appellant.
            [R.B], one of D.G.’s friends from St. Jerome’s
            testified that he recalled Appellant giving girls back
            rubs and snapping one girl’s bra straps. The parent
            of a student at Nazareth Academy, where Appellant
            previously    taught,    testified  to   being    very
            uncomfortable and prohibiting her son from
            associating with Appellant after Appellant invited her
            son and his friends into his home. The parent of a
            student at Saint Michael’s School in Levittown,
            Pennsylvania, where Appellant also previously
            taught, testified to observing Appellant allowing
            female students to touch his belt buckle and tie and
            taking pictures of female students in the recess yard.

Trial Court Opinion, 12/17/13, at 8 (citations omitted).

      At trial, Appellant gave the following opening statement to the jury.

            We will present witnesses who will testify as to the
            reputation of both of these [d]efendants and those
            reputation witnesses will say that they have good
            reputations, excellent reputations for being peaceful
            and law-abiding people.

                                      …

            Now the [Commonwealth] may suggest that
            [Appellant] left Saint Jerome’s because he had been
            involved in some nasty behavior with [D.G.] but no
            allegation was made then. No allegation was made
            in 2009.

            Why did he leave? He left because the kids were
            bullying him. He couldn’t take it anymore. His mom
            bought a house in the neighborhood so he wouldn’t
            have to drive because he did have a car and we will
            show you the car and he has a license. He can drive
            but it is not too good because of his vision. He is
            legally blind in one eye. The other eye is severely
            afflicted.


                                    - 11 -
J-A30017-14


           So they got him a house and he moves into the
           house and in a space of three or four months, he
           can’t stay there anymore. Why? Because the kids
           from Saint Jerome’s come to his house at night and
           throw rocks at his house.

           He sees a job advertised at the end of the school
           year in another Catholic school and he leaves, not
           because he is guilty of a crime, no crime has been
           alleged, and is this the kind of guy who would do the
           things that [D.G.] alleges?

N.T., 1/14/13, at 113, 119-121. Appellant also presented his mother as a

witness in his own defense, who testified, consistent with Appellant’s

opening statement, that he left St. Jerome’s due to kids throwing rocks at

his home and making him feel uncomfortable. N.T., 1/22/13, at 108, 113.

     The trial court concluded that the Commonwealth’s evidence regarding

Appellant’s alleged inappropriate behavior with other students became

relevant based on the following.

                  During his opening arguments, and throughout
           the trial, Appellant’s attorney presented Appellant as
           a hapless and non-violent victim of aggressive
           students. For example, Appellant’s mother testified
           that Appellant told her that the children were
           harassing him and throwing rocks at his home.
           However, portraying Appellant as a victim was only
           part of the picture as it failed to also show how
           Appellant’s inappropriate and bizarre behavior
           towards the young students may have precipitated
           this unwelcome attention from the students.
           Appellant attempted to show that he was victimized
           by students, but the evidence presented by the
           Commonwealth         demonstrates     that  Appellant
           victimized the students. Such victimization is clearly
           a pertinent trait considering the nature of the
           charges against Appellant of victimizing and abusing
           D.G. in this case.

                                   - 12 -
J-A30017-14



                                               …

                    It is also important to note that [the trial
              c]ourt originally granted Appellant’s pretrial motion
              in limine to exclude the [] evidence of Appellant’s
              inappropriate behavior with other students and
              parents’ concerns. However, once Appellant opened
              the door by presenting Appellant’s character as the
              victim of bullying and ostracism, and in fact made it
              one of the showpieces of his defense, this Court
              determined that Appellant’s strange behavior with
              other young students was relevant and admissible as
              rebuttal evidence by the Commonwealth.

Trial Court Opinion, 12/17/13, at 7-8 (internal citations omitted; emphasis in

original).

       After careful review of the certified record, we conclude the trial court

did not abuse its discretion. As noted by the trial court, Appellant directly

put his relationship with students at issue from the very beginning of the

trial. The Commonwealth was permitted to rebut Appellant’s evidence, at a

minimum, to give the jury a possible explanation for the harassment he had

received from other students.          See, e.g., Commonwealth v. Constant,

925 A.2d 810, 819-820 (Pa. Super. 2007) (evidence of prior confrontation

with officer admissible to rebut defendant’s theory that subsequent shooting

was accidental), overruled on other grounds, Commonwealth v. Minnis,

83 A.3d 1047, 1053 (Pa. Super. 2014) (en banc)7; Commonwealth v.


____________________________________________
7
 We note Constant has since received federal habeas relief in the Western
District of Pennsylvania on grounds unrelated to the Rule 404(b) issue
(Footnote Continued Next Page)


                                          - 13 -
J-A30017-14


Days, 784 A.2d 817, 821 (Pa. Super. 2001) (evidence of prior conviction

properly admitted to rebut defendant’s evidence that he was a non-violent

person).

        Although Appellant avers that the Commonwealth’s evidence was

inadmissible because he did not take the stand at trial, this Court has not

found such a distinction meaningful in the past.          See Commonwealth v.

DuPont, 730 A.2d 970, 980-981 (Pa. Super. 1999) (evidence of defendant’s

prior   bad   acts     admissible     to   rebut    defense   expert’s   testimony);

Commonwealth v. Gelber, 594 A.2d 672, 679-680 (Pa. Super. 1991)

(evidence of prior bad acts admissible to rebut claim of self-defense in

defendant’s written confession), appeal denied, 605 A.2d 332 (Pa. 1992).

        To the extent Appellant argues that the Commonwealth’s evidence

should not have been admitted under Rule 403 because its prejudicial effect

outweighed its probative value, we reject this argument as well. Generally,

Rule 403 will exclude otherwise admissible evidence where the “probative

value is outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Pa.R.E. 403.

        In the case sub judice, as noted above, Appellant first introduced

evidence and argued to the jury that he left St. Jerome’s due to the students
                       _______________________
(Footnote Continued)

discussed in this Court’s opinion. Constant v. Pa. Dep’t of Corr., 912 F.
Supp. 2d 279, 308 (W.D. Pa. 2012).



                                           - 14 -
J-A30017-14


vandalizing his home and harassing him. The Commonwealth’s evidence to

rebut Appellant’s theory was highly relevant. Based on these considerations,

we conclude Appellant is not entitled to relief on his first issue.        See

Fischere, supra.

      In his second issue on appeal, Appellant avers that the trial court

abused its discretion when it permitted Dr. Gerald Margiotti, D.G.’s

pediatrician, to testify that D.G.’s complaint of testicular pain was consistent

with sexual abuse. Appellant’s Brief at 5. The Commonwealth makes two

arguments in response.     First, the Commonwealth urges us to summarily

reject Appellant’s arguments, as said evidence was only admitted against

Engelhardt, not Appellant.    Commonwealth’s Brief at 18.      Second, even if

this Court were to consider Appellant’s claim, the trial court did not abuse its

discretion. Id.

      Our Supreme Court has held that a defendant cannot complain about

evidence admitted only against a co-defendant.

                   Pennsylvania has long permitted the limited
            admission of evidence only as to one party or for one
            purpose. See Pa.R.E. 105 (“When evidence which is
            admissible as to one party or for one purpose but not
            admissible as to another party or for another
            purpose is admitted, the court upon request shall, or
            on its own initiative may, restrict the evidence to its
            proper scope and instruct the jury accordingly.”);
            Commonwealth v. Updegrove, 198 A.2d 534, 537
            ([Pa.]1964) (evidence that “is admissible for one
            purpose … is not inadmissible because it does not
            satisfy the rules applicable to some other capacity or
            even because the jury might consider it in the latter
            capacity”) (citation omitted); Commonwealth v.

                                     - 15 -
J-A30017-14


            Wright, 323 A.2d 349, 351-52 ([Pa. Super. 1974)
            (“Evidence which is admissible for one purpose does
            not become inadmissible merely because it would be
            inadmissible if offered for another purpose.”)
            (citation omitted). In fact, it is “common” in joint
            trials that “evidence is admissible against one co-
            defendant but inadmissible against another.”
            Commonwealth v. Travers, 768 A.2d 845, 847
            ([Pa.] 2001).       See also Commonwealth v.
            Patterson, 546 A.2d 596, 601 ([Pa.] 1988)
            (possible prejudicial effect of introduction of evidence
            against only one of two defendants in joint trial was
            no “more harmful than the prejudicial effect …
            habitually tolerate[d] in joint trials where evidence is
            introduced against only one of the defendants”). A
            party generally cannot vicariously litigate the claims
            of another party.

Commonwealth v. McCrae, 832 A.2d 1026, 1034 (Pa. 2003) (parallel

citations omitted), cert. denied, McCrae v. Pennsylvania, 543 U.S. 822

(2004).

      In this case, Dr. Margiotti testified that D.G. complained of testicular

pain in 1999.   N.T., 1/22/13, at 39-40.      This was one year before D.G.

suffered abuse from Appellant, as D.G. testified that the incident with

Appellant took place in the Spring of 2000.       N.T., 1/15/13, at 242.   Dr.

Margiotti’s testimony was only relative to incidents involving Engelhardt.

Appellant is not permitted to argue that the trial court abused its discretion

in admitting testimony against Engelhardt. See Commonwealth v. Bond,

652 A.2d 308, 314 (Pa. 1995) (summarily rejecting the appellant’s argument

that “the codefendant’s mother testified that her son had called her from jail

and said ‘Mom, they arrested me for another murder[]’” prejudiced him


                                     - 16 -
J-A30017-14


where our Supreme Court held “[a]ny prejudice arising from the testimony

of the co[-]defendant’s mother could only attach to the co[-]defendant, not

appellant[]”). Based on these considerations, we conclude Appellant is not

entitled to relief on this issue. See McCrae, supra.

       In his fourth issue, Appellant avers that the trial court abused its

discretion when it permitted the Commonwealth to cross-examine Edward

Avery about other boys Avery had allegedly molested. Appellant’s Brief at

39-40.    The Commonwealth counters that the evidence was admissible to

impeach Avery’s credibility and even if it was improper, Appellant did not

suffer any prejudice as a result. Commonwealth’s Brief at 37.

       At trial, the Commonwealth called Avery during its case-in-chief.

Avery previously pled guilty to IDSI and criminal conspiracy and was

sentenced to two-and-one-half to five years’ imprisonment. N.T., 1/17/13,

at 140-141.      Relevant to this appeal, during its direct examination, the

Commonwealth read into the record the recitation of the facts from Avery’s

guilty plea hearing.8 Specifically, the factual basis for Avery’s guilty plea to

IDSI was that “sometime during the spring of 1999, [Avery] was 57 years

old at the time. While he was serving as a priest at Saint Jerome’s Parish,

he engaged in oral sexual intercourse with 10-year-old [D.G.]” Id. at 156-

157. Avery acknowledged he knew those were the facts to which he pled
____________________________________________
8
  Appellant did not object to the relevance of this testimony when Avery took
the stand at trial, nor does Appellant raise such a challenge on appeal.



                                          - 17 -
J-A30017-14


guilty. Id. at 157. However, during questioning by the Commonwealth at

trial, Avery asserted his innocence, despite his guilty plea, and stated that

“[he] had no contact whatever [sic] with [D.G.]”      Id. at 161.    Avery also

testified that he only pled guilty to get a better sentence. Id. at 160. Avery

repeated these assertions on cross-examination. Id. at 177, 180-181. On

redirect examination, the Commonwealth questioned Avery about six other

complainants, R.F., R.C., H.A., M.M., G.F., and S.L., all of whom had made

claims of sexual abuse against Father Avery. Id. at 208-209. Avery denied

these allegations. Id. at 210. It is this testimony that Appellant objects to,

arguing that it was impermissible under Rule 404 and unfairly bolstered

D.G.’s credibility. Appellant’s Brief at 40.

      However, before we may address the merits of this claim, we must

first ascertain whether Appellant has preserved it for our review.         It is

axiomatic that “[i]ssues not raised in the lower court are waived and cannot

be raised for the first time on appeal.”       Pa.R.A.P. 302(a).    In addition,

Pennsylvania Rule of Evidence 103 permits a party to challenge the

admission of evidence if the party timely objects and “states the specific

ground, unless it was apparent from the context[.]” Pa.R.E. 103(a)(1)(B).

This Court has consistently held that “[i]f counsel states the grounds for an

objection, then all other unspecified grounds are waived and cannot be

raised for the first time on appeal.” Commonwealth v. Bedford, 50 A.3d




                                      - 18 -
J-A30017-14


707, 713 (Pa. Super. 2012) (en banc) (citations omitted), appeal denied, 57
A.3d 65 (Pa. 2012).

        In the case sub judice, Appellant did not object on the basis of Rule

404, or improper bolstering grounds at trial. Rather, the only objection that

was made was that the question pertaining to R.C. “was outside the scope of

everything.”    N.T., 1/17/13, 208.   Although the trial court responded that

“[i]t is absolutely proper impeachment at this time[,]” Appellant did not note

any additional basis for his objection, despite having the opportunity to do

so. Id. As Appellant may not raise a Rule 404 argument for the first time

on appeal, we deem this issue waived. See Bedford, supra.

        In his third issue, Appellant avers that the trial court abused its

discretion when it denied his request for a mistrial after he objected to two

instances in the Commonwealth’s summation that he believes amounted to

prosecutorial misconduct.    Appellant’s Brief at 25.   Specifically, Appellant

alleges the Commonwealth made an improper remark when it implied that

there were more charges to come against Engelhardt. Id. at 32. Appellant

also avers the Commonwealth misstated that D.G. was absent for three-and-

one-half days from school during the fourth quarter of the school year in

2000.     Id. at 25.   Appellant argues this was critical to defense strategy

because Appellant “attempted to show that such a dramatic event was not

likely to have occurred since [D.G.]’s report card for that time period showed




                                      - 19 -
J-A30017-14


[D.G.] had not missed a single day of school during that reporting period.”

Id.

                   Our standard of review for a claim of
            prosecutorial misconduct is limited to whether the
            trial court abused its discretion. In considering this
            claim, our attention is focused on whether the
            defendant was deprived of a fair trial, not a perfect
            one.      Not every inappropriate remark by a
            prosecutor    constitutes    reversible error.      A
            prosecutor’s statements to a jury do not occur in a
            vacuum, and we must view them in context. Even if
            the prosecutor’s arguments are improper, they
            generally will not form the basis for a new trial
            unless the comments unavoidably prejudiced the
            jury and prevented a true verdict.

Bedford, supra at 715-716.

      First, as to the Commonwealth’s reference that no other accusations

had been made against Engelhardt “yet,” the Commonwealth made the

following statements to the jury during its summation.

            [Engelhardt’s c]ounsel told you Engelhardt’s picture
            was everywhere. You heard him choose his words
            carefully, not one child, not one student has come
            forward. He picked his words carefully. Sometimes
            the subtle is more powerful than the obvious. What
            he also didn’t tell you was no child, no student has
            come forward yet. No child, no student has had the
            courage that [D.G.] has because what he did takes
            some guts[.]

N.T., 1/25/13, at 142.

      In this case, it is not disputed that this portion of the Commonwealth’s

closing argument was directed at Engelhardt.      As noted above, Appellant

cannot vicariously litigate claims of another party.     See McCrae, supra.


                                    - 20 -
J-A30017-14


Although Appellant “joined” in Engelhardt’s motion for a mistrial on this

issue, it does not alter the fact that Appellant cannot be prejudiced by

remarks that were directed at Engelhardt and not at him, when they did not

implicate Appellant in any way. See id.; Bond, supra.

       As to D.G.’s absences, in its summation the Commonwealth stated

that D.G. was absent from school for three-and-one-half days during the

fourth quarter of the 1999-2000 school year.           N.T., 1/25/13, at 90, 122,

125-126. The Commonwealth acknowledges that this is not correct.                  See

Commonwealth’s Brief at 40 (stating, “the prosecutor was mistaken as to

which quarter of the 1999-2000 school year included the victim’s absences

from school[]”). However, the Commonwealth also argues that Appellant is

not entitled to a new trial as he was not prejudiced by this mistake of fact in

the Commonwealth’s closing argument. Id.

       Without    evidence      that   the   Commonwealth’s       misstatement     was

intentional,     Appellant’s     argument     cannot    succeed.         See,     e.g.,

Commonwealth v. Simmons, 662 A.2d 621, 639 (Pa. 1995) (concluding a

new trial was not warranted where, “a review of the record does not show

that   the   prosecutor’s      paraphrasing   or   misquotation    of   [a   witness]’s

testimony was deliberate[]”) (citation omitted), cert. denied, Simmons v.

Pennsylvania, 516 U.S. 1128 (1996); Commonwealth v. Mollett, 5 A.3d
291, 311 (Pa. Super. 2010) (stating, “[a] prosecutor’s declaration[s] during

an opening or closing statement constitutes reversible error only if the


                                         - 21 -
J-A30017-14


prosecutor deliberately attempts to destroy the objectivity of the jury[]”)

(emphases added), appeal denied, 14 A.3d 826 (Pa. 2011).

      In addition, the trial court also carefully instructed the jury regarding

closing arguments as follows.

            Please keep in mind … that you are not bound by
            [counsels’] recollection of the evidence nor by their
            perspective of what the evidence shows. It is your
            recollection of the evidence and your recollection
            alone that must guide your deliberations.

                                       …

            If, in my instructions to you, I refer to some
            particular evidence, it is your recollection of that
            evidence and yours alone that governs. You are not
            bound by recollection of the facts nor by the
            recollection of Counsel in their arguments to you nor
            are you to conclude that any evidence which I call to
            your attention or which Counsel has called to your
            attention is the only evidence which you should
            consider. It is your responsibility to consider all of
            the evidence that you end up thinking is relevant in
            deliberating upon your verdict.

N.T., 1/25/13, at 2-3, 160-161.

      It is axiomatic that “[t]he jury is presumed to follow the [trial] court’s

instructions.”   Commonwealth v. Roney, 79 A.3d 595, 640 (Pa. 2013)

(citation omitted), cert. denied, Roney v. Pennsylvania, 135 S. Ct. 56

(2014). Furthermore, our Supreme Court has held that courts may deem a

prosecutorial misstatement cured by the trial court instructing the jury that

arguments of counsel are not evidence as it did here. Commonwealth v.

Smith, 995 A.2d 1143, 1164 (Pa. 2010) (citation omitted), cert. denied,


                                    - 22 -
J-A30017-14


Smith v. Pennsylvania, 131 S. Ct. 518 (2010).         As the trial court gave

such an instruction in this case, we conclude the trial court did not abuse its

discretion in this instance. See Bedford, supra.

      In his fifth issue, Appellant avers that the trial court imposed a

sentence which is “excessive and unreasonable[.]” Appellant’s Brief at 43.

Specifically, Appellant avers that the trial court’s sentence was especially

unreasonable given that the trial court imposed a sentence that was above

even the aggravated range of the sentencing guidelines. Id.

      At the outset, we note that this issue on appeal pertains to the

discretionary aspects of his sentence.        It is axiomatic that in this

Commonwealth “[t]here is no absolute right to appeal when challenging the

discretionary aspect of a sentence.”    Commonwealth v. Tobin, 89 A.3d
663, 666 (Pa. Super. 2014) (citation omitted). When an appellant forwards

an argument pertaining to the discretionary aspects of the sentence, this

Court considers such an argument to be a petition for permission to appeal.

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014)

(en banc) (citation omitted), appeal denied, 104 A.3d 1 (Pa. 2014). “[A]n

[a]ppeal is permitted only after this Court determines that there is a

substantial question that the sentence was not appropriate under the

sentencing code.” Commonwealth v. Cartrette, 83 A.3d 1030, 1042 (Pa.

Super. 2013) (en banc) (internal quotation marks and citation omitted).




                                    - 23 -
J-A30017-14


      Prior to reaching the merits of a discretionary sentencing issue, this

Court is required to conduct a four-part analysis to determine whether a

petition for permission to appeal should be granted.                Commonwealth v.

Trinidad, 96 A.3d 1031, 1039 (Pa. Super. 2014) (citation omitted), appeal

denied, 99 A.3d 925 (Pa. 2014).            Specifically, we must determine the

following.

              (1) [W]hether appellant has filed a timely notice of
              appeal, Pa.R.A.P. 902, 903; (2) whether the issue
              was properly preserved at sentencing or in a motion
              to reconsider and modify sentence, Pa.R.Crim.P.
              [708]; (3) whether appellant’s brief has a fatal
              defect, Pa.R.A.P. 2119(f); and (4) whether there is a
              substantial question that the sentence appealed from
              is not appropriate under the Sentencing Code, 42
              [Pa.C.S.A.] § 9781(b).

Id.

      In the case sub judice, we note that Appellant filed a timely notice of

appeal.      We further observe that Appellant has included a Rule 2119(f)

statement      in   his   brief.   Appellant     also   filed   a   timely   motion   for

reconsideration of sentence in the trial court.            Therefore, we proceed to

determine whether Appellant has raised a substantial question for our

review.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” See Commonwealth v. Edwards, 71
A.3d 323, 330 (Pa. Super. 2013) (citations omitted), appeal denied, 81 A.3d
75 (Pa. 2013).        “A substantial question exists only when the appellant


                                        - 24 -
J-A30017-14


advances a colorable argument that the sentencing judge’s actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.” Id. (citations omitted). “Additionally, we cannot look beyond the

statement of questions presented and the prefatory 2119(f) statement to

determine whether a substantial question exists.”       Commonwealth v.

Provenzano, 50 A.3d 148, 154 (Pa. Super. 2012) (citation omitted).

      In his Rule 2119(f) statement, Appellant argues “the sentencing court

concentrated solely on the nature of the offense and disregarded mitigating

and statutory factors[.]” Appellant’s Brief at 10. Appellant also argues that

the sentence is unreasonable because it is outside the guidelines. Id. at 9.

We have stated that a failure to consider the required sentencing factors

under 42 Pa.C.S.A. § 9721(b) raises a substantial question.       See, e.g.,

Commonwealth v. Coulverson, 34 A.3d 135, 143 (Pa. Super. 2011)

(stating, “to the extent that [Appellant]’s claim impugns the trial court’s

failure to offer specific reasons for the sentence that comport with the

considerations required in section 9721(b) … we conclude that it raises a

substantial question of the court’s justification in extending standard range

sentences to the statutory maximum[]”).        In addition, this Court has

concluded that a substantial question is presented for our review when a

defendant complains of an excessive sentence that was above the

guidelines.   Commonwealth v. Griffin, 804 A.2d 1, 7 (Pa. Super. 2002)


                                   - 25 -
J-A30017-14


(citation omitted), appeal denied, 868 A.2d 1198 (Pa. 2005), cert. denied,

Griffin v. Pennsylvania, 545 U.S. 1148 (2005).          As a result, we grant

Appellant’s petition for permission to appeal the discretionary aspects of his

sentence, and we proceed to address the merits of his claims.

      We begin by noting our well-settled standard of review.

            Sentencing is a matter vested in the sound discretion
            of the sentencing judge, and a sentence will not be
            disturbed on appeal absent a manifest abuse of
            discretion. In this context, an abuse of discretion is
            not shown merely by an error in judgment. Rather,
            the appellant must establish, by reference to the
            record, that the sentencing court ignored or
            misapplied the law, exercised its judgment for
            reasons of partiality, prejudice, bias or ill will, or
            arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014)

(citations omitted), appeal denied, 105 A.3d 736 (Pa. 2014).

      As noted above, Appellant argues that the trial court imposed an

excessive sentence that exceeded even the aggravated range of the

sentencing guidelines.   Appellant’s Brief at 43.   Appellant also argues that

the trial court failed to give consideration to certain sentencing factors

mandated by Section 9721(b) of the Sentencing Code. Id. at 45.

      Section 9721(b) addresses the factors that a sentencing court must

consider and provides, in relevant part, as follows.

            § 9721. Sentencing generally

                                      …




                                    - 26 -
J-A30017-14


            (b) General standards.--In selecting from the
            alternatives set forth in subsection (a), the court
            shall follow the general principle that the sentence
            imposed should call for confinement that is
            consistent with the protection of the public, the
            gravity of the offense as it relates to the impact on
            the life of the victim and on the community, and the
            rehabilitative needs of the defendant. The court
            shall also consider any guidelines for sentencing ….
            In every case in which the court imposes a sentence
            for a felony or misdemeanor … the court shall make
            as a part of the record, and disclose in open court at
            the time of sentencing, a statement of the reason or
            reasons for the sentence imposed. In every case
            where the court imposes a sentence or resentence
            outside the guidelines adopted by the Pennsylvania
            Commission on Sentencing under sections 2154 …
            the court shall provide a contemporaneous written
            statement of the reason or reasons for the deviation
            from the guidelines to the commission, as
            established under section 2153(a)(14) (relating to
            powers and duties).       Failure to comply shall be
            grounds for vacating the sentence for resentence
            and resentencing the defendant.

42 Pa.C.S.A. § 9721(b). We note that “a sentencing judge may satisfy [the]

requirement of disclosure on the record of his reasons for imposition of a

particular sentence without providing a detailed, highly technical statement.”

Commonwealth v. Hunzer, 868 A.2d 498, 514 (Pa. Super. 2005) (citation

omitted), appeal denied, 880 A.2d 1237 (Pa. 2005).

      In this case, the trial court noted that for rape of a child and IDSI, the

guidelines called for a standard range sentence at 54 to 60 months’

imprisonment, with the aggravated and the mitigated range being plus or

minus 12 months. N.T., 6/12/13, at 26. For EWOC, corruption of minors

and   indecent   assault,   the   guidelines   standard   guideline   range   was

                                      - 27 -
J-A30017-14


restorative sanctions to nine months’ imprisonment, with the aggravated

and mitigated range being plus or minus three months. Id. at 26-27.

     The trial court gave the following reasons before imposing sentence.

           And it’s [the trial court’s] job to weigh the
           aggravating and mitigating factors for each of you in
           determining what would be an appropriate
           punishment.       As far as mitigating factors, I do
           understand that [Appellant has] no prior record, no
           other arrests, [he has] been gainfully employed in
           [his life], no histories of violence, except as it relates
           to these convictions[.]

                 When [the trial court] take[s] into account the
           nature of these offenses and for the purposes of
           sentencing, it’s not just what’s good for [Appellant].
           [The trial court has] other considerations, and those
           considerations include, in determining the purposes
           of sentencing, is punishment; what would be
           appropriate deterrents, rehabilitation.

                 And in weight the aggravating and mitigating
           factors and the aggravating factors are just, in and
           of itself, the nature of the offenses, it is [the trial
           court’s] determination that the standard range
           guidelines do not … adequately address the serious
           nature of these offenses, the irreparable harm done
           to the victims and their families in this case, and nor
           would the standard guidelines do anything to
           adequately deter others from committing similar
           offenses.

                                       …

           We cannot allow adults in positions of trust, power
           and authority, with whom we entrust the care and
           well-being of our children, to abuse that trust and
           destroy lives without serious and meaningful
           consequences.

N.T., 6/12/13, at 96-98.


                                    - 28 -
J-A30017-14


     Based on the trial court’s remarks at sentencing, the trial court did not

solely rely on the seriousness of the offense as Appellant claims but rather,

noted that it was the only aggravating factor it considered.    See id.   The

trial court explicitly listed several mitigating factors it considered when

arriving at what it believed to be an appropriate sentence. In our view, the

trial court’s statement adequately complies with the dictates of Section

9721(b). It does not follow that the trial court gave the mitigating factors

described above “little or no consideration,” as Appellant claims, simply

because the trial court concluded the seriousness of the offense warranted a

higher sentence, outside the sentencing guidelines.         Based on these

considerations, we conclude the trial court did not abuse its discretion in

sentencing. See Raven, supra; Hunzer, supra.

     In his sixth issue, Appellant argues that this case should be remanded

to the trial court for a hearing on a claim of after-discovered evidence.

Appellant’s Brief at 47.   Pennsylvania Rule of Criminal Procedure 720(C)

provides that “[a] post-sentence motion for a new trial on the ground of

after-discovered evidence must be filed in writing promptly after such

discovery.”   Pa.R.Crim.P. 720(C).    In addition, the comment to Rule 720

states that “after-discovered evidence discovered during the direct appeal

process must be raised promptly during the direct appeal process, and

should include a request for a remand to the trial judge[.]” Id. at cmt. We




                                     - 29 -
J-A30017-14


note that in order to satisfy a claim of after-discovered evidence, a

defendant must satisfy the following four-pronged test.

            To obtain relief based on after-discovered evidence,
            appellant must demonstrate that the evidence: (1)
            could not have been obtained prior to the conclusion
            of the trial by the exercise of reasonable diligence;
            (2) is not merely corroborative or cumulative; (3)
            will not be used solely to impeach the credibility of a
            witness; and (4) would likely result in a different
            verdict if a new trial were granted.

Commonwealth v. Perrin, --- A.3d ---, 2015 WL 138963, at *2 (Pa.

Super. 2015) (citation omitted).

      In this case, Appellant highlights “copies of documents that have been

discovered regarding medical and drug treatment records regarding D.G.”

Appellant’s Brief at 48. These were discovered during the discovery phase of

the civil case filed against Appellant. Id. The Commonwealth counters that

the records disclosed in the criminal trial would not have been admissible, as

they are statutorily privileged and would only have served as impeachment

evidence. Commonwealth’s Brief at 51-52.

      Our Supreme Court has consistently reminded courts that claims of

after-discovered evidence cannot succeed where the proffered evidence

would only serve the purpose of impeaching the credibility of a trial witness.

Commonwealth v. Chamberlin, 30 A.3d 381, 414-415 (Pa. 2011), cert.

denied,   Chamberlain     v.   Pennsylvania,    132   S.   Ct.   2337     (2012);

Commonwealth v. Randolph, 873 A.2d 1277, 1283-1284 (Pa. 2005), cert.

denied, Randolph v. Pennsylvania, 547 U.S. 1058 (2006).               In addition,

                                    - 30 -
J-A30017-14


our Supreme Court recently concluded that this rule applies regardless of the

degree of impeachment the evidence would allegedly inflict.

               We must reject as well [the defendant]’s suggestion
               the trial court erred in finding the third prong of the
               test was not met; he does so because of the degree
               of impeachment he anticipates he would inflict. Even
               if his impeachment would “destroy and obliterate” a
               witness, it is still impeachment, and the rule does
               not quantify the degree of impeachment beyond
               which the rule no longer applies.

Commonwealth v. Castro, 93 A.3d 818, 827 n.13 (Pa. 2014).

      In the case sub judice, Appellant avers that D.G.’s records will serve to

show that D.G.’s trial testimony “was part of a fantasy of sexual abuse and a

pattern of false statements made by D.G., perhaps to excuse his acts of bad

behavior       and   criminal   misconduct,   including   selling   illegal   drugs[.]”

Appellant’s Brief at 51. Appellant requests a new trial because a second jury

“will more clearly understand that the testimony of [D.G.] in this case

incriminating … Appellant[] does not support a guilty verdict.”                    Id.

Assuming, without deciding, that the aforementioned records would be

generally admissible and not privileged, we conclude that Appellant’s own

argument reveals that their sole purpose would be to impeach D.G.’s

credibility.    See id.    Therefore, we further conclude that Appellant is not

entitled to remand to the trial court for a hearing on his claim of after-

discovered evidence. See Perrin, supra.




                                        - 31 -
J-A30017-14


        In his seventh issue, Appellant avers that the Commonwealth

committed a Brady9 violation when it withheld that Judy Cruz-Ransom, an

investigator with the Archdiocese of Philadelphia was interviewed by the

Commonwealth and provided the Commonwealth with information that was

favorable to Appellant.           Appellant’s Supplemental Brief at 4.       The

Commonwealth counters that Cruz-Ransom was known to the defense, and

therefore, the Commonwealth withholding her interview with police from the

defense cannot amount to a Brady violation. Commonwealth’s Brief at 53.

        “Under Brady, the State violates a defendant’s right to due process if

it withholds evidence that is favorable to the defense and material to the

defendant’s guilt or punishment.”              Smith v. Cain, 132 S. Ct. 627, 630

(2012) (citation omitted).          “Thus, to establish a Brady violation, an

appellant must prove three elements: (1) the evidence at issue is favorable

to the accused, either because it is exculpatory or because it impeaches; (2)

the evidence was suppressed by the prosecution, either willfully or

inadvertently; and (3) prejudice ensued.”            Commonwealth v. Weiss, 81
A.3d 767, 783 (Pa. 2013) (citations omitted). The Supreme Court has held

that evidence is material under Brady when “the likelihood of a different

result is great enough to ‘undermine[ ] confidence in the outcome of the

trial.’” Smith, supra, quoting Kyles v. Whitley, 514 U.S. 419, 434 (1995).


____________________________________________
9
    Brady v. Maryland, 373 U.S. 83 (1963).



                                          - 32 -
J-A30017-14


                   Pursuant to Brady and its progeny, the
            prosecutor has a duty to learn of all evidence that is
            favorable to the accused which is known by others
            acting on the government’s behalf in the case,
            including the police.      Kyles[, supra at 437].
            Pursuant to Kyles, “the prosecutor’s Brady
            obligation clearly extends to exculpatory evidence in
            the files of police agencies of the same government
            bringing the prosecution.”       Commonwealth v.
            Burke, 781 A.2d 1136, 1142 ([Pa.] 2001).
            Moreover, there is no Brady violation when the
            defense has equal access to the allegedly withheld
            evidence. See Commonwealth v. Spotz, 896 A.2d
1191, 1248 ([Pa.] 2006) (“It is well established that
            no Brady violation occurs where the parties had
            equal access to the information or if the defendant
            knew or could have uncovered such evidence with
            reasonable diligence[]” (internal citation omitted)).

Id. (parallel citations omitted).

      In this case, Appellant raises a Brady violation on the basis of the

following evidence purportedly obtained by the Commonwealth from Cruz-

Ransom.

            The Superior Court should remand this matter to the
            [trial court] to allow an evidentiary hearing because
            the [Commonwealth] denied him the due process of
            law to which the Appellant was entitled under the
            federal and state constitutions by reasons of the
            Commonwealth’s failure to inform his trial counsel
            that Judy Cruz-Ransom, whom we now know (from
            her deposition) had been interviewed by the
            [Commonwealth] prior to the criminal trial, had
            provided information which was material and
            favorable to the defense, to wit, that the testimony
            provided by social worker Louise Hagner regarding
            her interview with … D.G. on January 30, 2009 was
            corroborated and confirmed by another witness, i.e.,
            Judy Cruz-Ransom.




                                    - 33 -
J-A30017-14


                 (a)   Ms. [Cruz-]Ransom testified at the
                       deposition of April 9, 2014 at pages 11-
                       13 that she had spoken with [the
                       Commonwealth], along with her own
                       attorney … prior to the criminal trial in
                       this case.

                 (b)   In said deposition, Ms. [Cruz-]Ransom
                       testified that she was present with Louise
                       Hagner on January 30, 2009 when they
                       interviewed … D.G. regarding his
                       allegations of sexual abuse while a
                       student at St. Jerome’s Elementary
                       School in Philadelphia. Her deposition
                       testimony directly corroborated and
                       supported the trial testimony of Louise
                       Hagner to the effect that [D.G.]’s
                       demeanor seemed normal, that [D.G.]
                       was not actually crying and that [D.G.]
                       did not appear in any way to be under
                       the influence of drugs or alcohol at the
                       time of the interview.

                 (c)   Ms. [Cruz-]Ransom further testified at
                       the deposition that [D.G.] had in fact
                       directed her, as the person who was
                       driving the automobile, to drive to the
                       location at which Appellant … allegedly
                       assaulted [D.G.], to wit, a “dumpster” in
                       front of an apartment building (not in
                       Pennypack Park as was testified to at
                       trial by [D.G.]).      Ms. Ransom also
                       recalled     that  [D.G.]   stated    that
                       [Appellant] had “choked” D.G. “with a
                       seatbelt”, a fact which [D.G.] also denied
                       at the trial.

Appellant’s Supplemental Brief at 5-6.

     Assuming arguendo that the Commonwealth was required to disclose

the above statements from Cruz-Ransom, we conclude Appellant has not

established that said statements were material for the purposes of Brady.

                                   - 34 -
J-A30017-14


Appellant’s supplemental brief on its face acknowledges that the bulk of

Cruz-Ransom’s statements were merely cumulative evidence, as they would

serve to corroborate Hagner’s testimony.     See id. at 5.    In addition, the

statements would highlight more inconsistencies in D.G.’s accounts of the

abuse, which were already well-established to the jury by defense counsel

through Hagner’s testimony.    See, e.g., N.T., 1/23/13, at 49, 56 (Hagner

testifying that D.G. told her that Appellant’s incident of abuse took place “by

a dumpster[]” and it “was not Pennypack Park[]”); Commonwealth v.

Santiago, 654 A.2d 1062, 1082 (Pa. Super. 1994) (stating, “[s]ince

cumulative evidence is not ‘material to either guilt or punishment,’ the

unavailability of cumulative evidence does not deprive the defendant of due

process[]”), quoting United States v. Sanchez, 917 F.2d 607, 618 (1st Cir.

1990), cert. denied, Santiago v. Pennsylvania, 516 U.S. 995 (1995).

Based on these considerations, we conclude Appellant’s due process rights

were not violated in this case. See Smith, supra; Weiss, supra.

      Based on the foregoing, we conclude all of Appellant’s issues are either

waived or devoid of merit.     Accordingly, the trial court’s June 12, 2013

judgment of sentence is affirmed.

      Judgment of sentence affirmed.




                                    - 35 -
J-A30017-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/24/2015




                          - 36 -